EXHIBIT 10.11

SPINEMEDICA CORP.

2007 STOCK INCENTIVE PLAN

Incentive Stock Option Award Agreement

(Employees)

THIS AGREEMENT (together with Schedule A, attached hereto, the “Agreement”),
effective as of the date specified as the “Grant Date” on Schedule A attached
hereto, between SPINEMEDICA CORP., a Florida corporation (the “Corporation”),
and the individual identified on Schedule A attached hereto, an Employee of the
Corporation or an Affiliate (the “Participant”);

R E C I T A L S:

In furtherance of the purposes of the SpineMedica Corp. 2007 Stock Incentive
Plan, as it may be hereafter amended (the “Plan”), the Corporation and the
Participant hereby agree as follows:

1. Incorporation of Plan. The rights and duties of the Corporation and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in the
Agreement and those of the Plan, the provisions of the Plan shall govern. Unless
otherwise defined herein, capitalized terms in this Agreement shall have the
same definitions as set forth in the Plan.

2. Grant of Option; Term of Option. The Corporation hereby grants to the
Participant pursuant to the Plan, as a matter of separate inducement and
agreement in connection with his or her employment or service to the
Corporation, and not in lieu of any salary or other compensation for his or her
services, the right and Option (the “Option”) to purchase all or any part of
such aggregate number of shares (the “Shares”) of common stock of the
Corporation (the “Common Stock”) at a purchase price (the “Option Price”) as
specified on Schedule A, attached hereto, and subject to such other terms and
conditions as may be stated herein or in the Plan or on Schedule A. The
Participant expressly acknowledges that the terms of Schedule A shall be
incorporated herein by reference and shall constitute part of this Agreement.
The Corporation and the Participant further acknowledge and agree that the
signatures of the Corporation and the Participant on the Grant Notice contained
in Schedule A shall constitute their acceptance of all of the terms of this
Agreement and their agreement to be bound by the terms of this Agreement. The
Option (or any portion thereof) shall be designated as an Incentive Option, as
stated on Schedule A. To the extent that the Option or any portion thereof is
designated as an Incentive Option and such Option does not qualify as an
Incentive Option, the Option or portion thereof shall be treated as a
Nonqualified Option. Except as otherwise provided in the Plan or this Agreement,
this Option will expire if not exercised in full by the Expiration Date
specified on Schedule A.

3. Exercise of Option. Subject to the terms of the Plan and this Agreement, the
Option shall become exercisable on the date or dates, and subject to such
conditions, as are set forth on Schedule A attached hereto. To the extent that
an Option which is exercisable is not



--------------------------------------------------------------------------------

exercised, such Option shall accumulate and be exercisable by the Participant in
whole or in part at any time prior to expiration of the Option, subject to the
terms of the Plan and this Agreement. The Participant expressly acknowledges
that the Option may vest and be exercisable only upon such terms and conditions
as are provided in this Agreement and the Plan. Upon the exercise of an Option
in whole or in part and payment of the Option Price in accordance with the
provisions of the Plan and this Agreement, the Corporation shall, as soon
thereafter as practicable, deliver to the Participant a certificate or
certificates for the Shares purchased. Payment of the Option Price may be made
(i) in cash or by cash equivalent; and, where permitted by applicable law,
payment may also be made (ii) by delivery (by either actual delivery or
attestation) of shares of Common Stock owned by the Participant (subject to such
terms and conditions, if any, as may be determined by the Administrator);
(iii) by shares of Common Stock withheld upon exercise but only if and to the
extent that payment by such method does not result in variable accounting or
other accounting consequences deemed unacceptable to the Corporation; (iv) in
the event that a Public Market (as defined in the Plan) for the Common Stock
exists, by delivery of written notice of exercise to the Corporation and
delivery to a broker of written notice of exercise and irrevocable instructions
to promptly deliver to the Corporation the amount of sale or loan proceeds to
pay the Option Price; (v) by such other payment methods as may be approved by
the Administrator and which are acceptable under applicable law; or (vi) by any
combination of the foregoing methods. Shares delivered or withheld in payment of
the Option Price shall be valued at their Fair Market Value on the date of
exercise, determined in accordance with the terms of the Plan.

4. No Right of Employment or Service; Forfeiture of Option. Neither the Plan,
this Agreement nor any other action related to the Plan shall confer upon the
Participant any right to continue in the employment or service of the
Corporation or an Affiliate or interfere with the right of the Corporation or an
Affiliate to terminate the Participant’s employment or service at any time.
Except as otherwise expressly provided in the Plan or this Agreement or as
determined by the Administrator, all rights of the Participant with respect to
the Option shall terminate upon termination of the employment of the Participant
with the Corporation or an Affiliate. Notwithstanding any thing to the contrary
herein or in the Plan, if Participant’s employment with the Corporation
terminates for any reason prior to the expiration of ninety (90) days from the
date of commencement of Participant’s employment, then all Options granted,
whether or not vested, shall upon such termination be forfeited in full and
shall no longer be of any force or effect.

5. Termination of Employment. Unless the Administrator determines otherwise, the
Option shall not be exercised unless the Participant is, at the time of
exercise, an Employee and has been an Employee continuously since the date the
Option was granted, subject to the following:

(a) The employment relationship of the Participant shall be treated as
continuing intact for any period that the Participant is on military or sick
leave or other bona fide leave of absence, provided that the period of such
leave does not exceed 90 days, or, if longer, as long as the Participant’s right
to reemployment is guaranteed either by statute or by contract. The employment
relationship of the Participant shall also be treated as continuing intact while
the Participant is not in active service because of

 

2



--------------------------------------------------------------------------------

Disability. The Administrator shall have sole authority to determine whether the
Participant is disabled and, if applicable, the Participant’s Termination Date.

(b) Unless the Administrator determines otherwise (subject to any requirements
imposed under Code Section 409A), if the employment of the Participant is
terminated because of Disability or death, the Option may be exercised only to
the extent vested and exercisable on the Participant’s Termination Date. The
Option must be exercised, if at all, prior to the first to occur of the
following, whichever shall be applicable (X) the close of the period of one year
next succeeding the Termination Date; or (Y) the close of the Option Period. In
the event of the Participant’s death, the Option shall be exercisable by such
person or persons as shall have acquired the right to exercise the Option by
will or by the laws of intestate succession.

(c) Unless the Administrator determines otherwise (subject to any requirements
imposed under Code Section 409A), if the employment of the Participant is
terminated for any reason other than Disability, death or for Cause, the Option
may be exercised to the extent vested and exercisable on his or her Termination
Date. The Option must be exercised, if at all, prior to the first to occur of
the following, whichever shall be applicable: (X) the close of the period of
three months next succeeding the Termination Date; or (Y) the close of the
Option period. If the Participant dies following such termination of employment
and prior to the date specified in (X) of this subparagraph (c), the Participant
shall be treated as having died while employed under subparagraph
(b) immediately preceding (treating for this purpose the Participant’s date of
termination of employment as the Termination Date). In the event of the
Participant’s death, the Option shall be exercisable by such person or persons
as shall have acquired the right to exercise the Option by will or by the laws
of intestate succession.

(d) Unless the Administrator determines otherwise (subject to any requirements
imposed under Code Section 409A), if the employment of the Participant is
terminated for Cause, the Option shall lapse and no longer be exercisable as of
his or her Termination Date, as determined by the Administrator.

6. Notice of Disposition. To the extent that this Option is designated as an
Incentive Option, if Shares of Common Stock acquired upon exercise of the Option
are disposed of within two years following the date of grant or one year
following the transfer of such Shares to the Participant upon exercise, the
Participant shall, promptly following such disposition, notify the Corporation
in writing of the date and terms of such disposition and provide such other
information regarding the disposition as the Administrator may reasonably
require.

7. Limitation on Incentive Options. In no event shall there first become
exercisable by the Participant in any one calendar year Incentive Options
granted by the Corporation or any Parent or Subsidiary with respect to shares
having an aggregate Fair Market Value (determined at the time an Incentive
Option is granted) greater than $100,000. To the extent that any Incentive
Options are first exercisable by the Participant in excess of such limitation,
the excess shall be considered a Nonqualified Option.

 

3



--------------------------------------------------------------------------------

8. Nontransferability of Option. To the extent that this Option is designated as
an Incentive Option, the Option shall not be transferable (including by sale,
assignment, pledge or hypothecation) other than by will or the laws or intestate
succession, or, in the Administrator’s discretion, as may otherwise be permitted
in accordance with Section 422 of the Code and related regulations. To the
extent that this Option is treated as a Nonqualified Option, the Option shall
not be transferable (including by sale, assignment, pledge or hypothecation)
other than by will or the laws of intestate succession, except as may be
permitted by the Administrator in a manner consistent with the registration
provisions of the Securities Act of 1933, as amended (the “Securities Act”).
Except as may be permitted by the preceding, the Option shall be exercisable
during the Participant’s lifetime only by him or her or by his or her guardian
or legal representative. The designation of a beneficiary in accordance with the
Plan does not constitute a transfer.

9. Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Corporation with respect to the
grant of the Option or any related rights, and the Participant hereby waives any
rights or claims related to any such statements, representations or agreements.
This Agreement does not supersede or amend any existing confidentiality
agreement, nonsolicitation agreement, noncompetition agreement, employment
agreement or any other similar agreement between the Participant and the
Corporation, including, but not limited to, any restrictive covenants contained
in such agreements. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective executors, administrators,
heirs, successors and assigns.

10. Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
Florida, without regard to the conflict of laws provisions of any state, and in
accordance with applicable federal laws of the United States.

11. Amendment and Termination: Waiver. Subject to the terms of the Plan, this
Agreement may be modified or amended only by the written agreement of the
parties hereto. The waiver by the Corporation of a breach of any provision of
the Agreement by the Participant shall not operate or be construed as a waiver
of any subsequent breach by the Participant. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
applicable law or changes to applicable law (including but in no way limited to
Code Section 409A, Code Section 422 and federal securities laws).

12. No Rights as Stockholder. The Participant and his or her legal
representatives, legatees and distributees shall not be deemed to be the holder
of any Shares subject to the Option and shall not have any rights of a
stockholder unless and until certificates for such Shares have been issued and
delivered to him or her or them.

13. Withholding: Tax Matters.

(a) The Participant acknowledges that the Corporation shall require the
Participant to pay the Corporation in cash the amount of any tax or other amount
required by any governmental authority to be withheld and paid over by the
Corporation to such

 

4



--------------------------------------------------------------------------------

authority for the account of the Participant, and the Participant agrees, as a
condition to the grant of the Option and delivery of the Shares or any other
benefit, to satisfy such obligations. Notwithstanding the foregoing, the
Corporation may establish procedures to permit the Participant to satisfy such
obligations in whole or in part, and any other local, state, federal, foreign or
other income tax obligations relating to the Option, by electing (the
“election”) to have the Corporation withhold shares of Common Stock from the
Shares to which the Participant is entitled. The number of Shares to be withheld
shall have a Fair Market Value as of the date that the amount of tax to be
withheld is determined as nearly equal as possible to (but not exceeding) the
amount of such obligations being satisfied. Each election must be made in
writing to the Administrator in accordance with election procedures established
by the Administrator.

(b) The Participant acknowledges that the Corporation has made no warranties or
representations to the Participant with respect to the tax consequences
(including, but not limited to, income tax consequences) related to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Corporation or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon acquisition or disposition of the Shares subject to the Option
and that the Participant should consult a tax advisor prior to such exercise or
disposition. The Participant acknowledges that he or she has been advised that
he or she should consult with his own attorney, accountant, and/or tax advisor
regarding the decision to enter into this Agreement and the consequences
thereof. The Participant also acknowledges that the Corporation has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.

14. Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of the Agreement by
the Administrator and any decision made by it with respect to the Agreement is
final and binding.

15. Notices. Except as may be otherwise provided by the Plan or determined by
the Administrator, any written notices provided for in this Agreement or the
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailed but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated on
Schedule A (or such other address as may be designated by the Participant in a
manner acceptable to the Administrator), or, if to the Corporation, at the
Corporation’s principal office, attention Chief Financial Officer, SpineMedica
Corp. Notice may also be provided by electronic submission, if and to the extent
permitted by the Administrator.

16. Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

5



--------------------------------------------------------------------------------

17. Restrictions on Option and Shares. The Corporation may impose such
restrictions on the Option and the Shares or other benefits underlying the
Option as it may deem advisable, including without limitation restrictions under
the federal securities laws, the requirements of any stock exchange or similar
organization and any blue sky, state or foreign securities laws applicable to
such Option or Shares. Notwithstanding any other provision in the Plan or the
Agreement to the contrary, the Corporation shall not be obligated to issue,
deliver or transfer shares of Common Stock, to make any other distribution of
benefits, or to take any other action, unless such delivery, distribution or
action is in compliance with all applicable laws, rules and regulations
(including but not limited to the requirements of the Securities Act). The
Corporation may cause a restrictive legend to be placed on any certificate for
Shares issued pursuant to the exercise of the Option in such form as may be
prescribed from time to time by applicable laws and regulations or as may be
advised by legal counsel.

18. Effect of Changes in Status. Unless the Administrator, in its sole
discretion, determines otherwise (or unless required by Code Section 409A), the
Option shall not be affected by any change in the terms, conditions or status of
the Participant’s employment, provided that the Participant continues to be in
the employ of the Corporation or an Affiliate. Without limiting the foregoing,
the Administrator has sole discretion to determine, subject to Code
Section 409A, at the time of grant of the Option or at any time thereafter, the
effect, if any, on the Option if the Participant’s status as an Employee
changes, including but not limited to a change from full-time to part-time, or
vice versa, or if other similar changes in the nature or scope of the
Participant’s employment occur.

19. Right of Offset. Notwithstanding any other provision of the Plan or the
Agreement, the Corporation may reduce the amount of any payment otherwise
payable to or on behalf of the Participant by the amount of any obligation of
the Participant to the Corporation that is or becomes due and payable and the
Participant shall be deemed to have consented to such reduction.

20. Counterparts; Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

[Signatures of the Corporation and the Participant follow on Schedule A/Grant
Notice.]

 

6



--------------------------------------------------------------------------------

SPINEMEDICA CORP.

2007 STOCK INCENTIVE PLAN

Incentive Stock Option Agreement

(Employees)

Schedule A/Grant Notice

1. Pursuant to the terms and conditions of the Corporation’s 2007 Stock
Incentive Plan (the “Plan”), you (the “Participant”) have been granted an option
(the “Option”) to purchase          shares (the “Shares”) of our Common Stock as
outlined below.

 

Name of Participant:

 

 

Address:

 

 

 

 

 

 

Grant Date:

 

 

 

, 20    

Number of Shares Subject to Option:

 

 

Option Price:

 

$

 

 

Type of Option:

 

Incentive Stock Option

Expiration Date (Last day of Option Period):

 

 

 

, 20    

Vesting Schedule/Conditions:

 

 

 

 

 

 

2. By my signature below, I, the Participant, hereby acknowledge receipt of this
Grant Notice and the Option Award Agreement (the “Agreement”) dated             
    , 200  , between the Participant and SpineMedica Corp. (the “Corporation”)
which is attached to this Grant Notice. I understand that the Grant Notice and
other provisions of Schedule A herein are incorporated by reference into the
Agreement and constitute a part of the Agreement. By my signature below, I
further agree to be bound by the terms of the Plan and the Agreement, including
but not limited to the terms of this ScheduleA/Grant Notice. The Corporation
reserves the right to treat the Option and the Agreement as cancelled, void and
of no effect if the Participant fails to return a signed copy of the Grant
Notice within 30 days of grant date stated above.

 

Signature:

 

 

   

Date:

 

 

     

Agreed to by:

     

SPINEMEDICA CORP.

     

By:

 

 

Attest:

     

 

       

Secretary

         